DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed July 11, 2022 is acknowledged. Species 1, as shown in FIG. 1 was elected. Non-elected Species, Claims 3-10 have been withdrawn from consideration. Claims 1-3 have been amended. Claims 1-10 are pending.
Amended claims 1-2 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Amended claim 1 recites: “a second region that is a RESURF region of a second conductivity type formed in a surface portion of the first region and separating a high side circuit and a low side circuit from each other, the high-side circuit being surrounded by the second region and the low-side circuit being formed outside of the second region, the high-side circuit being configured to operate using a reference potential different from a reference potential of the low-side circuit;… and a MOSFET using the second region as a drift layer, the MOSFET being included in a level shift circuit that transmits a signal between the low-side circuit and the high-side circuit, or in a bootstrap circuit as a power supply for the high-side circuit” (Emphasis added).
In the current form, claim 1 is directed to non-elected Species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-2 should be withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 However, with the interest of compact prosecution in mind, an action on merits of claims 1-2 follows.
	
Drawings
The drawings were received on July 11, 2022.  These drawings are acceptable.

Specification
The title of the invention is not descriptive. The title is 
LDMOS HAVING A HEAVILY DOPED DRAIN CONTACT REGION FORMED IN A LOWLY DOPED WELL REGION OF A SAME DOPANT TYPE 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites: The semiconductor device according to claim 1, wherein when the seventh region has an impurity concentration indicated as N and a depth indicated as t , a relationship, N x t > 6.9 x 1011 is satisfied.
What is the value “6.9 x 1011” stand for? 
Where is the value “6.9 x 1011” come from? 
Since the value “6.9 x 1011” can be anything or nothing, claim 2 is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as obvious over YOSHINO et al. (WO. Pub. No. 2018/051412) in view of ICHIKAWA (US. Pub. No. 2017/0345887) of record.
With respect to claim 1, As best understood by Examiner, YOSHINO teaches a semiconductor device substantially as claimed including: 
a semiconductor substrate formed with a first region (10) of a first conductivity type (p);5 
a second region (11b) that is a RESURF region of a second conductivity type (n) formed in a surface portion of the first region (10) and separating a high-side circuit (4) and a low-side circuit (5) from each other, the high-side circuit (4) being surrounded by the second region (11b) and the low-side circuit (5) being formed outside of the second region (11b), the high-side circuit (4) being configured to operate using a reference potential different from a reference potential of the low-side circuit (5); 
a third region (14b) of the second conductivity type (n) formed at least in a bottom portion of the second region (11b) close to the high-side circuit (4), having a higher peak concentration (n+) of impurities than (n) the second region (11b); and 
a MOSFET using the second region (11b) as a drift layer, the MOSFET being included in a level shift circuit that transmits a signal between the low-side circuit (5) and the high-side circuit (4), or in a bootstrap circuit as a power supply for the high-side circuit, 
the MOSFET including: 
a fourth region (15b) serving as a drain region (D) of the second conductivity type (n) formed in the surface portion of the second region (11), having a higher peak concentration (+) of 15 impurities than (n) the second region (11b); 
a sixth region (24) serving as a source region (S) of the second conductivity type (n) formed in a surface portion of a fifth region (13b) of the first conductivity type (p) or in a surface portion of the first region (10), in a region closer to the low-side circuit (5) than the fourth region (15b), the fifth region (13b) being provided in the second region (11b); and20
a first thermal oxide film (17) formed on a surface of the second region (11b), in a region between the fourth region (15b) and the sixth region (16b). (See FIGs. 1-4, 6). 

Thus, YOSHINO is shown to teach all the features of the claim with the exception of explicitly disclosing a seventh region of the second conductivity type formed in a surface portion of the second region below the first thermal oxide film.
However, ICHIKAWA teaches a MOSFET including: 
a seventh region (63) of a second conductivity type (n) formed in a surface portion of a second region (4) below a first thermal oxide film (13), having a higher peak concentration (n) of impurities than (n-) the second region (4), 
27wherein an end portion of the seventh region (63) close to the left-side circuit (source) is located closer to the left-side circuit (source) than an end portion of a third region (11) close to the left-side circuit (source). (See FIG. 3).
 5 
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the MOSFET of YOSHINO having the seventh region of the second conductivity type formed in a surface portion of the second region below the first thermal oxide film as taught by ICHIKAWA to improve withstand voltage. 

With respect to claim 2, As best understood by Examiner, in view of ICHIKAWA, when the seventh region (63) has an impurity concentration indicated as N and a depth indicated as t, a relationship, N x t > 6.9 x 1011 is satisfied.
   
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829